Case 3:19-cv-01316-SCC Document 25 Filed 01/25/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO


     SAMMY BÁEZ-FIGUEROA,

             Petitioner,

                v.
                                          CIV. NO.: 19-1316 (SCC)
     SUPERINTENDENT, LAS CUCHARAS
     PENITENTIARY OF PONCE, PUERTO
     RICO,

             Respondent.




                      OPINION AND ORDER

       Sammy Báez-Figueroa has filed a petition under 28 U.S.C.

    § 2241 seeking habeas relief from a Puerto Rico conviction.

    Docket No. 1. We take judicial notice that he has previously

    asked this Court—under 28 U.S.C. § 2254, the proper vehicle

    for such claims—to grant him habeas relief from the same

    Puerto Rico conviction. See Báez-Figueroa v. Att’y Gen., No. 14-

    1600 (FAB), 2015 WL 5436910 (D.P.R. Sept. 15, 2015). Because

    the Court denied his first habeas petition on the merits, we

    conclude that the instant petition is “second or successive.”

    And because the U.S. Court of Appeals for the First Circuit

    has not authorized us to consider his successive petition, we

    do not have jurisdiction to do so. We, therefore, dismiss Mr.

    Báez’s petition without prejudice.
Case 3:19-cv-01316-SCC Document 25 Filed 01/25/21 Page 2 of 4

    BÁEZ-FIGUEROA v. SUPERINTENDENT, LAS                        Page 2
    CUCHARAS PENITENTIARY OF PONCE, PUERTO
    RICO



        On August 8, 2014, Mr. Báez petitioned this Court under

    § 2254 for habeas relief from a Puerto Rico conviction. Báez-

    Figueroa, 2015 WL 5436910, at *1. Magistrate Judge Arenas’s

    Report and Recommendation on the petition reached the

    merits of its claims and determined that they were meritless.

    See id. at *9–17 (considering the “substance of the issues raised

    by petitioner” and concluding that each of petitioner’s claims

    was meritless). On September 15, 2015, Judge Besosa adopted

    Magistrate Judge Arenas’s Report and Recommendation and

    denied Mr. Báez’s habeas petition. Id. at *1. On April 5, 2019,

    Mr. Báez filed the petition in this case under § 2241—instead

    of § 2254—seeking habeas relief from the same conviction.

        Regardless of which statutory label Mr. Báez attaches to

    his petition, he cannot escape the requirements of § 2254. See

    Gonzalez-Fuentes v. Molina, 607 F.3d 864, 875 n.9 (1st Cir. 2010)

    (“[P]risoners in state custody are required to comply with all

    the requirements laid out in § 2254 whenever they wish to

    challenge their custodial status, no matter what statutory

    label the prisoner uses.”). One of these requirements is that a

    prisoner must seek an order from the appropriate court of

    appeals—here, the U.S. Court of Appeals for the First

    Circuit—authorizing the district court to consider a “second

    or successive” habeas petition. See 28 U.S.C. § 2244(b)(3)(A).

    Without authorization from the First Circuit, we lack

    jurisdiction to entertain the successive habeas petition. See

    Burton v. Stewart, 549 U.S. 147, 153 (2007) (stating that where

    a prisoner brings a second petition challenging the same state-
Case 3:19-cv-01316-SCC Document 25 Filed 01/25/21 Page 3 of 4

    BÁEZ-FIGUEROA v. SUPERINTENDENT, LAS                         Page 3
    CUCHARAS PENITENTIARY OF PONCE, PUERTO
    RICO



    court judgment without seeking authorization from the court

    of appeals, the district court lacks jurisdiction to consider it).

        The petition here is a successive habeas petition because it

    challenges the very same Puerto Rico conviction that Mr. Báez

    challenged in his first petition: an April 2011 Puerto Rico

    conviction, resulting in a sentence of 211 years in prison.

    Compare Docket No. 1, pg. 1, with Petition Under 28 U.S.C. §

    2254 for a Writ of Habeas Corpus at 1–2, Báez-Figueroa v. Att’y

    Gen., No. 14-1600 (FAB), 2015 WL 5436910 (D.P.R. Sept. 15,

    2015). A habeas petition is “second or successive,” moreover,

    when the first habeas petition was adjudicated on the merits.

    United States v. Barrett, 178 F.3d 34, 47 n.7 (1st Cir. 1999); see

    also Slack v. McDaniel, 529 U.S. 473, 478 (2000) (defining a

    “second or successive” habeas petition as one that is filed after

    a first petition was resolved by an adjudication on the merits).

    And, in the earlier case, Magistrate Judge Arenas’s Report and

    Recommendation, which Judge Besosa adopted in full, see

    Báez-Figueroa, 2015 WL 5436910, at *1, considered Mr. Báez’s

    petition on the merits and recommended denying it on those

    grounds. See id. at *9–17. The petition here, therefore, is a

    successive habeas petition.

        It is of no moment that Mr. Báez’s current petition raises

    new claims. There are circumstances under which successive

    habeas petitions may authorized because of such claims, see

    28 U.S.C. § 2244(b)(2)(A)–(B), but in all circumstances the

    prisoner must first seek an order from the appropriate court

    of appeals authorizing the district court to consider the
Case 3:19-cv-01316-SCC Document 25 Filed 01/25/21 Page 4 of 4

    BÁEZ-FIGUEROA v. SUPERINTENDENT, LAS                          Page 4
    CUCHARAS PENITENTIARY OF PONCE, PUERTO
    RICO



    petition. Id. § 2244(b)(3)(A). Because Mr. Báez did not seek an

    order from the U.S. Court of Appeals for the First Circuit

    authorizing this Court to consider his successive habeas

    petition, we lack jurisdiction to entertain it and, thus, dismiss

    it. See Pratt v. United States, 129 F.3d 54, 57 (1st Cir. 1997) (“A

    district court, faced with an unapproved second or successive

    habeas petition, must either dismiss it or transfer it to the

    appropriate court of appeals.”).

        We, accordingly, DISMISS WITHOUT PREJUDICE Mr.

    Báez’s petition.

    IT IS SO ORDERED.

    In San Juan, Puerto Rico, this 25th day of January, 2021.

                     S/ SILVIA CARREÑO-COLL
                     UNITED STATES DISTRICT COURT JUDGE
